DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments in the response filed 07/27/2022 (hereafter, “the response”) have been fully considered but they are not persuasive. 
Applicant argues first that in the rejection of claims 1-7 under 35 U.S.C. §103 over Wang in view of Rho, that, “[n]owhere does Wang disclose or even suggest such arrangement and sequence of layers” (the response, pg. 6). Examiner disagrees with this assertion. Examiner notes that the interpretation of the claim language, “in contact” can mean direct and/or indirect physical and/or electrical contact as stated in the non-final rejection.
For instance, Applicant states, “[t]he organic fiber film and the insulating layer are in direct contact” (Id.). However, the term, “direct contact” is not used in the claims at all, and there is no language in the claim that requires this structural feature. It is suggested that Applicant consider structural language that narrows the scope away from Wang in view of Rho to overcome the rejection.
Applicant argues that in the rejection of claims 1-4 and 6-7 under 35 U.S.C. §103 over Uematsu in view of Rho, that Uematsu teaches away from the claimed invention (the response at pgs. 7-8). This is not found persuasive.
Paragraph 0068, which is cited by Applicant as allegedly teaching away from the claimed invention, teaches that using inorganic particles instead of organic fiber is disadvantageous. That is, it is clear from the remaining disclosure (see e.g., [0070], inorganic component 26, FIG. 5) that inorganic particles may be used in conjunction with the organic fiber to strengthen the organic fiber. Applicant appears to argue that because Uematsu teaches away from using only inorganic particles that this distinguishes the claimed invention over Uematsu. However, this is not found persuasive because the presently claimed organic fiber film does not exclude such particles.
Applicant also argues that, “[n]owhere does Uematsu make known a structure according to Claim 1 as indicated above” (the response, pg. 8). However, Wang was relied upon for the teaching of a second electrode and insulating layer (in relation to prior claim 2, which is now included in presently amended claim 1), meaning that Examiner never alleged that Uematsu made known the structure of all of claim 1.

Claim Interpretation
The term, “in contact” is interpreted as meaning, direct and/or indirect physical and/or electrical contact.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20110217585A1) in view of Rho (WO2018084431A1; US20190260091A1 used as an English translation thereof and referred to below).
Regarding claim 1, Wang teaches a battery unit (one unit of the plurality of units shown by Li-ion battery cell bi layer 100, FIG. 1; [0042]), comprising:
	an electrode structure (laminated form of anode stacks 222 and cathode stacks 202, see [0038]) that comprises:
a first electrode (one side of anode stack 222; see FIG. 2; [0046]) comprising:
an active material-containing layer (anode structure 102a/102b and ceramic layer 228a, 228b form the alleged active material-containing layer), 
an organic fiber film (polymer material 210a, 210b; see [0054] and [0035], polymer material may be electrospun) provided on the active material-containing layer (after lamination the alleged active material-containing layer and organic fiber film are in direct physical contact); and
a substrate (one side of cathode stack 202, FIG. 2; [0057]) that is in contact with the organic fiber film (see FIGs. 1 and 2; see claim interpretation above);
wherein the substrate is a second electrode (i.e., a cathode, see above)  that comprises an insulating layer (ceramic separators 228a, 228b), the insulating layer being in contact with the organic fiber film (see FIG. 2 and description of lamination: [0035]-[0038]) and comprising insulating particles (see [0050], ceramic particles are described which are inherently insulating).  
Regarding the claim limitations of, “…wherein a coefficient of kinetic friction between the electrode structure and the substrate being 0.8 or less, elongation amount S of the organic fiber film and thickness T of the first electrode satisfying the following equation (1):S ≥ π × T/4,” it is the undersigned’s opinion that the claim limitations would inherently be met when combined with Rho as shown below.
It is noted that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. 
	In the instant case, the instant specification describes deposition of the organic fiber film by electrospinning the polymer material directly onto the electrode (see [0103]-[0106] of the instant application’s PG-Pub). Following the electrospun deposition of the polymer material, a lamination step of roll pressing is employed to compress the organic fiber film to the electrode (see [0110]). It appears from Applicant’s description that the desirable properties of elongation and coefficient of friction are a result of the combined electrospinning and lamination (i.e., roll pressing) process.
In the case of Wang, the polymer material 210a, 210b is also directly electrospun onto the electrodes (see [0054] and [0035]). Wang employs substantially the same types of polymers (see [0055] of Wang) as those described by the instant specification (see [0061] of the instant application’s PG-Pub). Wang also describes laminating the polymer fiber and electrodes together ([0035], [0037]). However, Wang does not describe roll pressing.
Nonetheless, Rho describes the deficient limitation. Rho relates to secondary batteries having a short-circuit prevention layer formed on the active material layer, where the short-circuit prevention layer includes a porous polymer fiber web (abstract) and is thus analogous art.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the roll pressing step of Rho into the method of Wang for producing the battery unit of Wang as described above. In doing so, the resulting battery unit would inherently have the same properties, because the skilled person would expect products having substantially identical composition made by substantially identical process of manufacture to have the same properties (see MPEP 2112.01 §I.). The skilled person would have been motivated to perform the roll pressing of Rho in order to increase the bonding between the spun fibers of the porous polymer fiber web and the active material layer(s), such that the ultrafine fibers are filled in the irregularities and gaps of the surfaces of the active material layer(s) to obtain a higher bonding force ([0100]).
Moreover, Rho teaches that the compression ratio (i.e., the degree of thermocompression employed by the roll pressing described above) is a result-effective variable. See [0103] of Rho. Rho recognizes that the compression ratio is result-effective for balancing the capacity and output of the secondary battery. 
	It is noted that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by optimizing the compression ratio as taught by Rho ([0103]).
Regarding claim 3, Wang in view of Rho teaches the battery unit according to claim 2 as described above. Wang also teaches wherein the insulating particles comprise at least one of oxide particles (see [0050], various oxide ceramic particles are described such as alumina, zirconia, etc.) or solid electrolyte particles.  
Regarding claim 4, Wang in view of Rho teaches the battery unit according to claim 1 as described above. Wang also teaches wherein the organic fiber film comprises at least one organic material selected from the group consisting of polyamideimide, polyamide, polyolefin, polyether, polyimide, polyketone, polysulfone, cellulose, polyvinyl alcohol, and polyvinylidene fluoride (see [0055]).  
Regarding claim 5, Wang in view of Rho teaches the battery unit according to claim 1 as described above.
Wang does not explicitly teach wherein the first electrode has a thickness of 15 µm or more and 240 µm or less.  
However, Wang describes the thicknesses of each individual layer as follows. See FIG. 2. The thickness of the first electrode (cathode 202) is the sum of the thickness of the current collector 113 (thickness of 5 to 50 microns ([0059])), the cathode structure 103b (thickness of 0.5 to 100 microns ([0105])), the ceramic layer 228b (thickness of 1 to 20 microns ([0050])) and the polymer material 210b (thickness of 0.5 to 10 microns ([0040])). 
By summing the low values and high values of the above-described thickness ranges, it is clear that Wang teaches wherein the thickness of the first electrode is from 7 to 180 microns.
“In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 §I.
Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention, because the disclosed range of 7 to 180 microns overlaps with that of the instant claim in the range of 15 to 240 microns in the range of 15 to 180 microns.
Regarding claim 6,  Wang in view of Rho teaches the battery unit according to claim 1 as described above. Wang also teaches wherein the first electrode comprises at least one of a titanium- containing oxide (lithium titanate, see [0045]) or a niobium titanium-containing oxide.  
Regarding claim 7,  Wang in view of Rho teaches a secondary battery (Li-ion battery cell bi layer 100, FIG. 1; [0042]) comprising the battery unit according to claim 1 (see rejection of claim 1 above).  
Regarding claim 8, Wang in view of Rho teach the battery unit of claim 1 as described above. Wang also teaches wherein the organic fibers of the organic fiber film are partially buried in the first active material-containing layer (“[i]t should also be understood that in certain embodiments, it is desirable to deposit the polymer material layers 210a, 210b directly onto the surface of either the anode structure of the cathode structure without the use of the ceramic separator” ([0053])). 
Moreover, even assuming arguendo that Wang did not teach this limitation, the limitation would necessarily be met by Wang’s combination with Rho in claim 1.
Rho teaches that the ultrafine fibers are filled in the irregularities and gaps of the surfaces of the active material layer(s) to obtain a higher bonding force ([0100]). This is understand by Examiner as being structurally identical to the claimed invention of, “[the fibers being] partially buried.” Thus, in modifying Wang with Rho, the skilled person would have necessarily arrived at the claimed invention of claim 8.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uematsu (US20150162584A1) in view of Wang (US20110217585A1) and Rho (WO2018084431A1; US20190260091A1 used as an English translation thereof and referred to below).
Regarding claim 1, Uematsu teaches a battery unit (battery cell 24, FIGS. 4A-4C; [0046]), comprising:
	an electrode structure (positive electrode 18 and negative electrode 20) that comprises:
a first electrode (negative electrode 20, FIGS. 4A-4C; [0046]-[0047]) comprising:
an active material-containing layer (negative electrode active material layer 20b), 
an organic fiber film (organic fiber layer 23, FIGS. 4A-4C; [0046]) provided on the active material-containing layer (see FIGS. 4A-4C); and
a substrate (positive electrode 18, FIGS. 4A-4C; [0046]) that is in contact with the organic fiber film (see FIGS. 4A-4C), wherein the substrate is a second electrode (positive electrode 18);
Uematsu does not teach that the second electrode comprises an insulating layer, the insulating layer being in contact with the organic fiber film and comprising insulating particles. However, Wang teaches the deficient limitations. Wang teaches lithium ion batteries with separators formed by electrospinning ([0035], [0054]) and is thus analogous art.
Wang teaches a second electrode (i.e., one side of cathode 202, FIG. 2) having an insulating layer (ceramic separator 228a or 228b, FIG. 2).  Wang teaches the insulating layer being in contact with an organic fiber film (polymer material layers 210a, 210b [0052]) and wherein the insulating layer comprises insulating particles ([0050]). 
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the battery unit of Uematsu with that of Wang to arrive at the claimed invention wherein the second electrode comprises an insulating layer, the insulating layer being in contact with the organic fiber film and comprising insulating particles. The skilled person would have been motivated to do so because Wang teaches that the ceramic separators are formed of ceramic particles that make it more difficult for lithium dendrites to form during battery cycling ([0050]).
Regarding the claim limitations of, “…wherein a coefficient of kinetic friction between the electrode structure and the substrate being 0.8 or less, elongation amount S of the organic fiber film and thickness T of the first electrode satisfying the following equation (1):S ≥ π × T/4,” it is the undersigned’s opinion that the claim limitations would inherently be met when combined with Rho as shown below.
It is noted that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
	In the instant case, the instant specification describes deposition of the organic fiber film by electrospinning the polymer material directly onto the electrode (see [0103]-[0106] of the instant application’s PG-Pub). Following the electrospun deposition of the polymer material, a lamination step of roll pressing is employed to compress the organic fiber film to the electrode (see [0110]). It appears from Applicant’s description that the desirable properties of elongation and coefficient of friction are a result of the combined electrospinning and lamination (i.e., roll pressing) process.
In the case of Uematsu, the organic fiber 23 is also directly electrospun onto the electrodes (see [0056]). 
Uematsu also employs substantially the same types of polymers (see [0062] of Uematsu) as those described by the instant specification (see [0061] of the instant application’s PG-Pub). However, Uematsu does not describe roll pressing.
Nonetheless, Rho describes the deficient limitation. Rho relates to secondary batteries having a short-circuit prevention layer formed on the active material layer, where the short-circuit prevention layer includes a porous polymer fiber web (abstract) and is thus analogous art.
Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the roll pressing step of Rho into the method of Uematsu for producing the battery unit of Uematsu as described above. In doing so, the resulting battery unit would inherently have the same properties, because the skilled person would expect products having substantially identical composition made by substantially identical process of manufacture to have the same properties (see MPEP 2112.01 §I.). The skilled person would have been motivated to perform the roll pressing of Rho in order to increase the bonding between the spun fibers of the porous polymer fiber web and the active material layer(s), such that the ultrafine fibers are filled in the irregularities and gaps of the surfaces of the active material layer(s) to obtain a higher bonding force ([0100]).
Moreover, Rho teaches that the compression ratio (i.e., the degree of thermocompression employed by the roll pressing described above) is a result-effective variable. See [0103] of Rho. Rho recognizes that the compression ratio is result-effective for balancing the capacity and output of the secondary battery. 
	It is noted that, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by optimizing the compression ratio as taught by Rho ([0103]).
Regarding claim 3, Uematsu in view of Rho and Wang teach the battery unit according to claim 1 as described above. Uematsu in view of Rho and Wang necessarily teach wherein the insulating particles comprise at least one of oxide particles (see [0050], various oxide ceramic particles are described such as alumina, zirconia, etc.) or solid electrolyte particles.  
Regarding claim 4, Uematsu in view of Rho and Wang teach the battery unit according to claim 1 as described above. Uematsu also teaches wherein the organic fiber film (organic fiber layer 23) comprises at least one organic material selected from the group consisting of polyamideimide, polyamide, polyolefin, polyether, polyimide, polyketone, polysulfone, cellulose, polyvinyl alcohol, and polyvinylidene fluoride (see [0062]).  
Regarding claim 5, Uematsu in view of Rho and Wang teach the battery unit according to claim 1.
Neither Uematsu nor Rho teach wherein the first electrode has a thickness of 15 µm or more and 240 µm or less. Uematsu is silent to the overall thickness of the first electrode. However, Uematsu teaches that the organic fiber layer has a thickness of less than 12 microns ([0056]).
However, Wang teaches the deficient limitations. Wang teaches lithium ion batteries with separators formed by electrospinning ([0035], [0054]) and is thus analogous art.
Wang describes the thicknesses of each individual layer as follows. See FIG. 2. The thickness of the current collector  is 5 to 50 microns ([0059]), the active material layer (i.e., cathode structure 103b) is 0.5 to 100 microns ([0105]). Wang teaches that the organic fiber film (i.e., polymer material 210b) has a thickness of at least 0.5 micron ([0040])). 
“In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 §I. In the instant case, the relied upon teachings of Uematsu and Wang teach, overall, a thickness of the first electrode of 6 to 162 microns, which overlaps with the instantly claimed range in the range of 15 to 162 microns.
It is noted that each element of Wang described above performs the same function as the function performed in Uematsu. Accordingly, the skilled person could have combined the prior art elements according to known methods to yield predictable results. More specifically, the skilled person could have combined the teachings of Uematsu with the teachings of the thicknesses of the active material layer, the current collector, and the minimum thickness of the organic fiber film as taught by Wang to arrive at a first electrode having a thickness of 6 to 162 microns. The results of such a combination of prior art elements would predictably resulted in a functioning battery unit. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 6, Uematsu in view of Rho and Wang teach the battery unit according to claim 1 as described above. Uematsu also teaches wherein the first electrode comprises at least one of a titanium- containing oxide (lithium titanate, see [0048]) or a niobium titanium-containing oxide.  
Regarding claim 7, Uematsu in view of Rho and Wang teach a secondary battery (see FIG. 10 of Uematsu; [0015]) comprising the battery unit according to claim 1 (see rejection of claim 1 above).  
Regarding claim 8, Uematsu in view of Rho and Wang teach the battery unit of claim 1 as described above. Uematsu does not teach wherein the organic fibers of the organic fiber film are partially buried in the first active material-containing layer. However, Rho teaches that the ultrafine fibers are filled in the irregularities and gaps of the surfaces of the active material layer(s) to obtain a higher bonding force ([0100]). This is understand by Examiner as being structurally identical to the claimed invention of, “[the fibers being] partially buried.” Thus, in modifying Uematsu with Rho, the skilled person would have necessarily arrived at the claimed invention of claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721